Thornton, J., concurring:
In concurring in this opinion, I limit it to the extension of the writ mentioned therein by the Act of the Legislature to the orignal jurisdiction of this Court. I do not think such jurisdiction can be added to by the Legislature. It may be that the Legislature has the power to extend the scope of a writ of the kind spoken of in the opinion, whether it be called prohibition or not, to the Superior Courts; but on this point no definite judgment is here intended to be expressed.